 1

 2

 3
                                      UNITED STATES DISTRICT COURT
 4
                                 EASTERN DISTRICT OF CALIFORNIA
 5

 6
      VERONICA GALVAN,                                        CASE NUMBER: 1:21-cv-00738-GSA
 7
                         Plaintiff,
 8                                                            ORDER GRANTING APPLICATION
             v.                                               TO PROCEED WITHOUT
 9                                                            PREPAYMENT OF FEES
      ANDREW SAUL, Commissioner of Social
10    Security,

11
                         Defendant.                           (Doc. 2)
12

13

14          Plaintiff having applied to proceed without prepayment of fees (in forma pauperis) pursuant

15   to 28 U.S.C. § 1915, the Court hereby ORDERS that the application is granted. The Clerk of Court

16   is hereby ordered to issue summons and new case documents including a Scheduling Order (Social

17   Security Appeal), Order re Consent or Request for Reassignment, notice and form of consent to

18   proceed before a magistrate judge, and USM instructions.

19          Within 14 days of the entry of this order, Plaintiff shall provide service documents to the

20   clerk’s office as set forth in the USM Instructions and file a notice with the court upon submission

21   of said documents. The court will enter the stay pursuant to General Order 615 upon the filing of

22   Plaintiff’s notice of submission of service documents. Counsel is advised that the 90-day deadline

23   to file the consent/decline form applies notwithstanding the entry of the stay.

24          The United States Marshal is ordered to serve a copy of the complaint, summons and this

25   order upon the Defendant. All costs of service shall be advanced by the United States.

26

27

28
                                                       1
 1   IT IS SO ORDERED.
 2
       Dated:   May 10, 2021       /s/ Gary S. Austin
 3                             UNITED STATES MAGISTRATE JUDG

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                               2
